Citation Nr: 1218486	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer, to include basal cell carcinoma and malignant melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from April 1977 to August 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The competent evidence of record indicates the Veteran has been diagnosed with skin cancer, to include basal cell carcinoma and malignant melanoma, that is etiologically related to his period of active service.


CONCLUSION OF LAW

Skin cancer was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Analysis

The Veteran asserts he is entitled to service connection for skin cancer, diagnosed as basal cell carcinoma and malignant melanoma, as directly related to active service.  Specifically, he contends this condition is due to chemical exposure related to his occupation as an aircraft painter.  The Veteran's military occupational specialty (MOS) was aircraft structural maintenance craftsman.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A review of the Veteran's service treatment records are absent treatment for skin cancer of any type.  Post-service treatment records indicate the Veteran was diagnosed with basal cell carcinoma in 2005 and malignant melanoma in 2006.  Following a physical examination and review of the claims file, an August 2007 VA examiner noted that it is well documented that the Veteran was exposed to paints, cleaning solvents and toxic chemicals, but determined that an etiological opinion could not be rendered without resorting to speculation.

In light of the evidence described above, the Board sought a Veterans Health Administration (VHA) medical opinion in January 2012.  In response to the Board's inquiry, the VA physician, a dermatologist, noted the Veteran's history of skin cancer.  While VA physician provided a negative opinion with regards to chemical exposure, opining that it is not likely than not the Veteran's skin cancer is related to in-service chemical exposure, the VA physician offered an opinion that the Veteran's skin cancer is at least as likely as not related to sun exposure during his 20-year active duty career.  Further, in an April 2012 addendum opinion provided in response to the Board's request for additional detail, the VA physician stated that, due to the Veteran having had multiple skin cancers and being in the military for 20 years, he felt the Veteran's sun exposure during those 20 years "had a probability of 50% or better of being, at least in part, a causal factor with [the Veteran's] skin cancer."

A Veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Even though the VA physician provided a negative etiological opinion with regards to the Veteran's specific theory of entitlement, that in-service chemical exposure caused skin cancer, given the Veteran's MOS and based on the VHA medical opinion and subsequent addendum, the Board finds that the evidence is at least is equipoise that the Veteran's skin cancer is at least, in some part, due to in-service sun exposure over his 20-year period of active service.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for skin cancer is warranted.


ORDER

Service connection for skin cancer is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


